Opinion by
Keefe, J.
It was established at the trial that before importation the classification of the filter was discussed with the collector’s office and the entire transaction was fully disclosed to customs officials. An appeal to reap-praisement had been made but due to the fact that it was impossible to obtain evidence from abroad, the appeal was abandoned, although it appears that.at the present time they would be able to establish the facts desired at that time. On the record presented the court was of the opinion that the importers were diligent in endeavoring to ascertain all the facts in the case and that there was no intention to .deceive thé.'.appráis'er'a'á to the value of the merchandise. The petition was therefore granted.